In an action for a judgment declaring, inter alia, that an insured has breached his policy obligations to the insurer insofar as the co-operation clause of the policy is concerned, and for other relief, the appeal is from so much of an order as denied appellant’s motion to vacate or, in the alternative, to modify respondent’s demand for a bill of particulars. Order insofar as appealed from affirmed, with $10 costs and disbursements. No opinion. Nolan, P. J., Murphy, Ilallinan and Kleinfeld, JJ., concur.